Citation Nr: 1449955	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-05 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disability. 

2. Entitlement to service connection for a bilateral knee disability.

 3. Entitlement to service connection for a neck disability. 

4. Entitlement to an increased rating for residuals of a fragment wound of the abdomen, muscle group XIX, currently rated as 10 percent disabling.

5. Entitlement to a compensable rating for a bilateral hearing loss disability.

6. Whether new and material evidence was received to reopen a claim of service connection for a bilateral eye condition.  

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In March 2014 the Board remanded the issues for further development.  

In September 2014, the Veteran submitted private medical dated from 2012 to 2014 that show he has basal cell carcinoma.  However, this evidence is either cumulative or duplicative of the evidence of record at the time of the most recent Supplemental Statement of the Case dated in July 2014, and thus a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304.

The RO in a rating decision dated in November 2013 denied the application to reopen the claim of service connection for a bilateral eye condition and the Veteran filed a notice of disagreement in January 2014.  The Appeals Management Center in July 2014 granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating.  In August 2014 the Veteran filed a notice of disagreement with the rating assigned.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

In April 2014 the Veteran filed a claim for TDIU and asserted that he cannot work due to his service-connected disabilities.  The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, pursuant to Rice the Board has jurisdiction over the TDIU claim.  

With the exception of the issues of entitlement to service connection for a skin disability, the other issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2. The Veteran does not have a skin disability that is presumed to be service connected in veterans exposed to Agent Orange.

3. A skin disability, to include basal cell carcinoma, did not manifest in service; basal cell carcinoma was not manifest to a compensable degree within one year of separation from service; and the current skin disability is unrelated to an injury or disease of service origin.


CONCLUSION OF LAW

A skin disability was not incurred in service, nor may basal cell carcinoma be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In October 2009 the RO provided a pre-adjudication VCAA notice letter.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in April 2014.  The Board finds the service and post-service treatment records and the VA examination are adequate to decide the Veteran's claim.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran served in Vietnam and presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include a skin disorder other than porphyria cutanea tarda and chloracne or other acneform diseases consistent with chloracne that becomes manifest to a degree of 10 percent within one year of exposure. 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

As an initial matter, the Board notes that the Veteran did engage in combat with the enemy.  His DD 214 shows that he was an infantryman during service, served in Vietnam and received the Combat Infantryman Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are potentially applicable.  To the extent that he reports that he was exposed to herbicides during service (combat), the Board accepts such evidence.  38 U.S.C.A. § 1154.  However, he has not reported that he had skin disease or skin cancer during service.  To that extent he has not provided satisfactory evidence and section 1154(b) is not applicable.  

In addition, 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury occurred in service, that is, what happened then, and not the question of either current disability or nexus to service.  Evidence of a current disability and a nexus to service is still required.  

In the instant case, the Veteran in September 2009 filed a claim of entitlement to service connection for a skin disability.  He contends that he has a skin disability based on exposure to herbicides during service and that Agent Orange was sprayed on him during service in Vietnam.  See April 2014 VA examination.  Service treatment records include a November 1970 Medical Board exam that evaluated the skin as normal.  On the November 1970 report of medical history upon the expiration of the term of service, the Veteran denied having skin diseases.  

After service VA treatment records in April 2009 show a few benign verrucae and in August 2010 a history of dermatitis and cellulitis.  In September 2010 a small wound on the back was noted.  In December 2011 the records show dermatitis, a possible fungal rash, and possible skin cancer.  VA treatment records in September 2012 document basal cell carcinoma in the right shoulder area.  Records in February 2014 indicate that the Veteran was first seen in January 2011 for a suspicious skin lesion on his back and in August 2012 was diagnosed with nodular basal cell carcinoma.  A private biopsy in September 2014 shows the Veteran had basal cell carcinoma on his back.  

As there is no evidence of basal cell carcinoma for many years after service, service connection on a presumptive basis is not available pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran's various diagnoses of a skin disability are not included in the list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), service connection on a presumptive basis due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii) also is not warranted.  

The remaining question is whether a skin disability was incurred during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On VA examination in April 2014, the examiner indicated that the claims folder was reviewed and that the Veteran was diagnosed with irritant dermatitis in September 2002 and nodular basal cell carcinoma in January 2011.  The examiner reported that the Veteran claimed that during service in Vietnam Agent Orange was sprayed on him.  He developed a skin lesion on his back several years before 2011.  

The examiner was asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed basal cell
carcinoma, or any other identified skin disability, had causal origins in service or is otherwise related to the Veteran's active service, to include his presumed sun exposure.

The examiner replied that both environmental and genetic factors contribute to the development of basal cell carcinoma, with exposure to ultraviolet (UV) radiation in sunlight being the most important.  Other established risk factors include chronic arsenic exposure, therapeutic radiation, immunosuppression, and the basal cell nevus syndrome.  The examiner reiterated that the claims file and service treatment records were reviewed and that the Veteran did not have basal cell carcinoma during service.  After considering the lay evidence and particularly the available medical documentation the examiner was unable to provide an opinion without resorting to mere speculation.

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  Here, the examiner opined that based on the chronology of the Veteran's medical history documenting a skin disability, as reflected in the lay and medical evidence of record, the onset of a skin disability, could not be related to service without resort to speculation.  Thus, the examiner was in fact able to offer an opinion on the relevant question.  The Board finds this opinion is adequate because the examiner indicated that all the procurable and assembled evidence was considered and precisely identified the facts that cannot be determined, i.e. whether the onset of the skin disability was in service.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  In short, the examiner's opinion is not equivalent to the type of statement disfavored by Jones.

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's assertions that he has had skin problems are competent.  They are also credible as they are consistent with the other evidence of record.  However competency and credibility must be distinguished from probative weight.  

To the extent that the Veteran advances his own opinion that he has a skin disability that is related to exposure to Agent Orange during service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative value of the Veteran's opinion that his skin disability is due to Agent Orange exposure is outweighed by the probative value of the specific, reasoned opinion of the VA examiner.  This opinion is highly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's skin disability, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current skin disability is related to Agent Orange exposure during service, the onset and etiology of this disorder is a complex medical matter beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran has a skin disability that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  In addition, there are no Jandreau exceptions in this case. 

Malignant tumors are included among the chronic diseases under 38 U.S.C.A.  1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Skin cancer was not noted or diagnosed during service.  In addition, nothing suggests that there were characteristic manifestations of the disease process during service.  The evidence does not show continuous symptoms since service.  Furthermore the Veteran is asserting that he has a skin disability that is related to service based on herbicide exposure rather than continuity of symptomatology.  Regardless of the theory of service connection that the Veteran is basing his claim on, his opinion is outweighed by the VA examiner's opinion for the reasons discussed above.

The evidence establishes in sum, a skin disability was not manifest during service and skin cancer was not manifest within one year of separation.  In addition, there is no competent evidence linking his skin disease to service, to include herbicide or sun exposure.  

The Board thus finds that the claim for service connection for a skin disorder, to include as due to Agent Orange exposure, is not warranted.  
See 38 C.F.R. §§ 3.303(d), 3.309(e); Combee, 34 F.3d at 1042.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability is denied.


REMAND

The Board finds that this case must be remanded for further development.  

As to the issue of entitlement to a rating higher than 10 percent for residuals of a fragment wound of the abdomen, muscle group XIX, in the March 2014 remand the Board noted that flexion and lateral motions of the spine are necessary to evaluate the disability under 38 C.F.R. § 4.73, Diagnostic Code 5319 and remanded the issue for a VA examination to determine the current level of severity.  On VA examination in April 2014, the examiner did not provide the flexion and lateral motions of the spine and stated that in the absence of flare-ups it would be mere speculation to express additional range of motion loss due to pain, weakness, fatigability, or incoordination.  Regardless of whether the Veteran had flare-ups, flexion and lateral motion findings are necessary to determine whether the Veteran's service-connected muscle group XIX disability is moderate, moderately severe, or severe under Diagnostic Code 5319.  As provided by Diagnostic Code 5319, the function of these muscles is support and compression of the abdominal wall and lower thorax, flexion and lateral motions of the spine, and being synergists in strong downward movements of the arm.  As the examination findings are incomplete another VA examination is necessary to determine the current level of severity of the service-connected residuals of a fragment wound of the abdomen, muscle group XIX.

As for the bilateral knee disability and neck disability, as discussed above, the Veteran was an infantryman during service, served in Vietnam and received the Combat Infantryman Badge.  The Veteran has degenerative disc disease of the cervical spine and degenerative joint disease of the knees.  See, e.g., VA x-rays dated in December 2011.  VA treatment records in December 2011 show that the Veteran complained of bilateral knee pain and neck pain since jumping out of a helicopter many years ago.  Thus the Veteran should be afforded a VA examination to determine the nature and etiology of his neck disability and bilateral knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, in a claim received in September 1971, the Veteran stated that during service he was treated for torn cartilage in the left knee in August 1970 at the William Beaumont General Hospital in El Paso, Texas.  The Veteran's DD 214 shows that he was in Vietnam from May 1970 to October 1970; therefore, the Veteran should clarify the date of his hospitalization for the torn knee cartilage.  Afterwards an attempt should be made to associate any in-service hospital records with the claims folder.  

As explained in the Introduction, the RO in a rating decision dated in November 2013 denied the application to reopen the claim of service connection for a bilateral eye condition and the Veteran filed a notice of disagreement in January 2014.  The Appeals Management Center in July 2014 granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating.  In August 2014 the Veteran filed a notice of disagreement with the assigned rating.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Lastly, as the above claims being remanded could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he clarify the dates when he was hospitalized during service for torn cartilage in the left knee at the William Beaumont General Hospital in El Paso, Texas.  Afterwards, ask the National Personnel Records Center to search for any in-service hospital records that the Veteran identifies.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his neck disability and bilateral knee disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that the current neck disability and bilateral knee disability was incurred in service?  In rendering the opinion the examiner is asked to consider that the Veteran served in Vietnam, was an infantryman, and received the Combat Infantryman Badge.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

3. Arrange for the Veteran to undergo a VA examination to determine the nature and extent of his service-connected residuals of a fragment wound of the abdomen, muscle group XIX.  Any tests or studies deemed necessary should be conducted, and all findings should be reported in detail. 

The examiner should respond to each of the following inquiries:

a. To the extent possible the nature and extent of the damage sustained as a result of the shrapnel wound injury.

b. Loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement for the residuals of the fragment wound of the abdomen, muscle group XIX.  
c. The degrees, if any, of loss of deep fasciae or muscle substance, diminution of endurance, atrophy, or impairment of muscle tone.

d. The ranges of motion of any affected joints, to specifically include flexion and lateral motions of the spine.  The examiner should comment on whether there is any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.  The examiner should address how much additional functional loss may be expected due to flare-ups and on repetitive use.  This determination also should be expressed, if feasible, in terms of the degree of additional range of motion loss.  

e. The examiner should note any neurological impairment, to include any such impairment in the thoracic region, that is attributable to the service-connected disability.  If such disability is found, the exact nerves that are affected should be identified and the examiner should describe the severity of the disability including any paralysis that is found.

f. The examiner should also describe the extent to which the service-connected residuals of the fragment wound of the abdomen interfere with the Veteran's ability to work, and determine whether the Veteran is unemployable due to his service-connected disability.

4. Issue a Statement of the Case on the issues of entitlement to a compensable rating for a bilateral hearing loss disability and whether new and material evidence was received to reopen a claim of service connection for a bilateral eye condition.  Only if the Veteran perfects an appeal should the claims be certified to the Board.  

5. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims of service connection for a bilateral knee disability, neck disability, a rating higher than 10 percent for residuals of a fragment wound of the abdomen, muscle group XIX, and TDIU.  If the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


